Citation Nr: 1640428	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005. 

This matter is before the Board of Veteran's Appeals (BVA or Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded service connection for PTSD and assigned a 30 percent initial rating, effective December 13, 2009.  Following the RO's decision, the Veteran filed a notice of disagreement (NOD) in December 2011.  The RO then issued a statement of the case (SOC) in March 2012, and the Veteran perfected his appeal by way of the May 2012 substantive appeal.  In April 2013, the RO issued a rating decision increasing the initial rating for PTSD to 50 percent, effective December 13, 2009.  The 50 percent rating is not the maximum allowable and the Veteran has not indicated satisfaction with the higher rating assigned.  This issue, therefore, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in April 2014.  A transcript of the hearing is a part of the record before the Board, which includes electronic records within Virtual VA and the Veterans Benefits Management System.

This matter was remanded by the Board in December 2014 for additional evidentiary development.  The Board notes that the matter of whether service connection is warranted for pseudofolliculitis barbae, denied by way of the February 2011 rating decision, was also remanded by the Board in December 2014.  Subsequent to the remand, the RO issued a rating decision in March 2015 granting that claim.  The matter of whether service connection is warranted for pseudofolliculitis barbae is, therefore, no longer in appellate status.



FINDING OF FACT

The symptoms of the Veteran's PTSD were of such frequency and duration throughout the pendency of this claim so as to result in effects akin to occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a 70 percent initial rating, and no more, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The PTSD appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  A notice letter was mailed to the Veteran in September 2010, prior to the grant of service connection for PTSD. VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim. See 38 C.F.R. § 3.159(b)(3)(1).  Once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained, to include VA clinical records.  The Veteran was afforded appropriate VA examinations, most recently in February 2013.  The Veteran has not asserted, and the evidence of record does not show, that his PTSD has increased significantly in severity since the most recent examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Legal Criteria: Posttraumatic Stress Disorder

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal was certified to the Board before that time, the DSM-IV version applies in this case.  See November 2013 VA Form 8.

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected PTSD, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

Factual Background

A June 2010 the Veteran underwent a VA mental health clinic initial consultation, which was ordered after a June 2010 primary care physician deemed the Veteran in need of psychological services.  The notes from this consultation show his chief complaint was a history of suicidal ideation with intent and a plan.  Specifically, he reported having had a plan and intent for suicide in February 2009.  He reported he planned to shoot himself, but that his older brother walked in and talked him out of it, taking the weapon away from him.  At the time of the June 2010 consultation, the Veteran reported not having any suicidal ideation since that time.  The clinician noted, due to his history, that he was a moderate risk for suicide.  The clinician noted the Veteran had a loss of interest in activities, restricted affect, sleep impairment, and that he was irritable and quick-tempered, although no harm to others was reported.  The Veteran expressed a desire to improve romantic relationships, because he breaks up quickly.  The Veteran was employed at the time working a night shift as a fork lift driver.  The clinician noted appropriate grooming, normal speech, normal perception and thought flow, with fair judgment and insight.  The Veteran was assessed as having a GAF score of 70.  In this regard, the "Global Assessment of Functioning" (GAF) scale ranges from zero to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  According to the DSM-IV, GAF scores between 61 and 70 indicate "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

July 2010 follow up notes show the Veteran had girlfriend in the prior year, but that half the time they were broken up.  He reported escalating conflict due to boundaries and communications.  He withdraws and felt nagged by her asking him to take out the trash and clean his apartment.  He was again noted as appropriately dressed, with clear and normal speech.  There were no hallucinations or delusional thoughts.  Judgement and insight were good.  Suicidal ideation was denied.  The GAF score remained at 70.  A social work note the same month noted the Veteran as being employed with no issues with housing.

In August 2010, a VA psychiatry consultation shows the Veteran was experiencing nightmares, problems sleeping, anger issues, and increased thoughts of harming himself.  The clinician noted suicidal ideation having occurred in the prior thirty days.  However, no such ideation was reported as present at the time of this examination and he was deemed to have a low risk for suicide.  The Veteran reported avoiding activities, places or people that arouse recollections of his in-service trauma.  He also reported markedly diminished interest or participation in significant activities and an inability to have loving feelings.  The Veteran again reported stable employment at that time.  The clinician concluded that the Veteran is socially "isolative and withdrawn[, and] his PTSD symptomology has severely limited his social interactions with others."  

The Veteran was then afforded a VA examination in October 2010.  The Veteran again reported difficulty in relationships and reported the past history of a suicidal plan.  At the time of the examination, the Veteran denied having any suicidal ideation with plan or intent since that time, but he did confirm passive suicidal ideation without intent or plan.  He also reported having several physical altercations during social events, such as at clubs or parties.  He described himself as socially isolated, with a preference to remain alone.  He appeared appropriately dressed, with unremarkable speech and a cooperative attitude, but with a lethargic level of psychomotor activity and constricted affect.  His thought processes and judgment were normal and he had no delusions or hallucinations.  The Veteran again reported interference with his sleep, noting that he averages four hours of sleep per night when not interrupted by nightmares.  He reported experiencing nightmares two or three nights per week.  The examiner also noted the presence of obsessive/ritualistic behavior, noting the Veteran checks all of the rooms in his apartment when he gets home from work to be sure no one is there, and he always leaves closet doors open.  The Veteran reported that he has no panic attacks and no homicidal thoughts.  Poor impulse control was noted when the Veteran drinks alcohol.  The examiner also noted moderate memory impairment, as the Veteran has memory problems both at home and at work.  The Veteran reported forgetting instructions if he does not immediately handle a task.  The Veteran was noted as employed full time as a fork lift operator.  The examiner concluded noting moderate functional impairment related to the Veteran's PTSD.  No GAF score was assigned.

A November 2010 psychotherapy note indicates the Veteran was avoiding family functions because he does not want to be around his family.  His affect was noted as restricted and his mood, "ok."  His speech was noted as clear with normal rhythm and volume, but low in rate.  There was no evidence of hallucinations or delusions and no report of suicidal or homicidal ideation.  This psychologist assigned a GAF Score of 60.  GAF scores between 51 and 60 indicate "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."

An October 2012 VA psychology note shows the Veteran appeared with no motivation for any change.  He reported no ambition, no future goals and no ideas as to how he wants to live his life.  

The Veteran was again afforded a VA examination in February 2013.  At this time, a GAF score was assessed as 55.  The examiner noted the presence of both PTSD and alcohol abuse, but indicated delineation in the symptoms of each.  The examiner reported that the symptoms of PTSD are insomnia, recurrent recollection and hypervigilance, while the symptom of alcohol abuse is the use of alcohol despite the adverse health and social consequences.  The Veteran reported mood swings, with near constant anger and irritability, and ongoing insomnia.  He again reported often getting in fights and being thrown out of clubs, as well as being forgetful.  The Veteran reported having a familial relationship with his grandmother, but no contact with his siblings.  He reported that he generally either stays in his apartment or goes to work.  He reported a nine to ten hour workday with work sometimes on the weekends.  The examiner observed the Veteran as being very defensive and aloof looking, with a goal directed thought process that was very slow.  The Veteran was noted as "not suicidal or homicidal now."  He had no obsessive compulsive features, but was noted to have poor insight, impaired judgment and poor abstract thinking.  The examiner summarized the Veteran's symptoms as anxiety, suspiciousness and chronic sleep impairment and characterized the Veteran's level of disability as occupational and social impairment with reduced reliability and productivity, although the examiner noted the level of impairment to be moderate to severe with a prognosis of guarded to poor.

A November 2013 clinical note shows continued heavy alcohol use with "a pattern of going out, getting drunk and getting into fights, followed by taking pills for his hangover, going to work, being annoyed by his kids, and doing it all over again."  He was noted as unable to commit to change.  

At the Veteran's Board hearing in April 2014, he reported being employed at a meat packing plant driving a forklift for the prior eight years.  He reported only having to work with a few people and that his PTSD does not impact his ability to work since he can work by himself most of the time.  See hearing transcript at pages 6-7.  He reported not really having any friends and hardly seeing his children.  Id. at page 8.  When he does see his children, they do not do things like theme parks, or birthday parties, but they stay in the apartment.  Id. at page 12.  He reported that his days consist of working, sitting around at home and drinking.  He reported not engaging in social activities because every time he goes out, he gets into a fight.  Id. at page 9.  He reported that he does not travel, does not go to live sporting events, does not go to the movies, and does not read books or newspapers.  Id. at pages 10-11.  The Veteran confirmed that his treatment for PTSD is limited to dropping in a couple times per year.  Id. at page 14.

A May 2014 VA treatment note showed similar symptoms.  In September 2014, he presented with a calm mood and subdued affect with organized and logical, goal driven thoughts.  He denied suicidal and homicidal ideation, but did report an incident two weeks prior when he was drinking and insulted a man and his girlfriend, which led to a fight.  He again refused referral for active counseling to treat his condition.  In December 2014, the Veteran reported that he had "beaten up the guy" referred to at the September 2014 meeting and "felt much better afterwards."  He rejected a referral for care or a medication evaluation for depression.

In sum, during the course of this appeal, the Veteran's PTSD has been consistently manifested by at least passive, intermittent suicidal ideation with one instance of an active plan shortly prior to his claim; a lack of showing of either occupational or social personal relationships; an inability to establish or maintain relationships with his siblings, romantic partners, or his children; and intermittent periods of violence against others when he did engage in social activities.  The Veteran generally lives isolated in his apartment, watching television, with no social interaction.  The social interaction noted during the pendency of the claim was consistently reported as negative in nature.  None of these characteristics are isolated incidents; rather, they are consistently reported in the clinical notes, VA examination reports and hearing testimony throughout the record.  The Board finds these symptoms to most closely approximate the criteria for a 70 percent rating for PTSD.  Again, under the applicable rating criteria for mental disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While the Veteran does not show impact on speech or near-continuous panic, impulse control or impact on hygiene, he indeed shows suicidal ideation, frequent impaired impulse control, and an inability to establish and maintain effective relationships in both family and in his social life.  Not all criteria for the 70 percent rating are met, however, that is not the requirement.  The Board finds that the Veteran's symptoms most closely approximate the overall severity level required for a 70 percent rating.  

The record, however, does not show that the Veteran experiences total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In fact, none of these criteria are present within the Veteran's disability picture.  His impaired impulse control is situational, not persistent.  His memory loss was described as related to retaining instructions long term, but not memory loss for the names of close relatives, own occupation or own name.  The criteria for a 100 percent rating are not met in this case.

Thus, the symptoms of the Veteran's PTSD were of such frequency and duration throughout the pendency of this claim so as to result in effects akin to occupational and social impairment with deficiencies in most areas.  Because of the nature and severity of the symptoms demonstrated, the Board finds the Veteran's PTSD more nearly approximated the criteria for a 70 percent rating, but no more, throughout the pendency of this initial rating claim.  Accordingly, to this extent, the appeal for a higher initial rating is granted.

Additional Considerations 

The Board takes notice of the Veteran's reports of symptoms related to his PTSD, including those made in written statements, at the time of his personal hearing, and at his clinical and VA examination visits.  He is competent to testify as to the severity of the symptomatology associated with his PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his reported symptoms have remained consistent in both his lay testimony and the medical record.  However, the evaluation assigned for this disability takes the social impairment, sleep impairment, irritability and other such symptoms into consideration in accordance with 38 C.F.R. § 4.130.  Therefore, the Veteran's assigned rating appropriately contemplates the scope of his complaints.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected PTSD.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints showing occupational and social impairment with deficiencies in most areas are adequately contemplated by the rating criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture the impact of all the service-connected disabilities experienced.  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, in addition to PTSD, the Veteran is service connected for patellofemoral syndrome of his left knee, which is rated as 10 percent disabling primarily due to knee pain, as well as for pseudofolliculitis barbae, which is noncompensably rated based upon the use of no more than topical therapy to treat the condition.  There is no indication in the record, nor does the Veteran claim, that the three service-connected disabilities, when considered together, produce a combined effect taking the overall severity of the Veteran's service-connected conditions outside of the realm of consideration under the schedular criteria.  The combined sixty percent rating adequately compensates the Veteran for the overall impairment caused by his combined service-connected disabilities.

As the Veteran's disability picture, when considered singly or in combination with other service-connected disabilities, is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  Neither the Veteran, nor his representative has suggested that a TDIU is warranted in this case.  Moreover, there is no suggestion in the record that his PTSD renders him unemployable.  Rather, the record establishes that the Veteran has maintained full time employment as a fork lift operator throughout the pendency of this claim.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

Throughout the entire appeal period, entitlement to an initial 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


